Title: Thomas Jefferson to William Eustis, 6 June 1812
From: Jefferson, Thomas
To: Eustis, William


          Dear Sir Monticello M June 6. 12.
          Visiting occasionally a possession I have between New London and Lynchburg, & making considerable stays there, I have had opportunities of learning the situation of the public military stores near the first of those places. they are in an old log house about a quarter or half a mile from the town (which is itself of 2. or 3. families only) the person authorised as keeper & recieving the salary a resident for 2. or 3. years past of one of the Western states, and exercising his office by some subordinate offic agent of the neighborhood. the exposed state of the magazine is a ground of apprehension to the timid, and of censure to the grumblers & malcontents who are not a few in that quarter. this is not a new state of the establishment. it existed when I first entered on the administration. a visit to the neighborhood then brought it first to my knolege, and at my request Genl Dearborne sent on a person to examine into it. a great part of the stores were on that occasion sent to other deposits. what now remain, have, I believe been reported to you at your request by Captn Buckner, the recruiting officer stationed at Lynchburg about 12. miles distant and on James river. this was the place I had recommended to Genl Dearborne to remove the stores to, because it communicates by navigation with Richmond and the country above the mountains, is the most growing town in this state, being next in activity & the business done to Richmond and Norfolk, abounding with mechanics: to which there is now the additional reason of it’s being likely to be a standing recruiting station for an officer and his recruits who can take care of the stores, and furnish a centinel for them. it is the most central and convenient place for a deposit of stores for this state. I have taken the liberty of bringing this matter to your notice, knowing how impossible it is for the officers of government to be always apprised of the state of every little insulated concern, engrossed as their attention is by such a masse of weightier things. in the present case an order to capt Buckner, who appears to be a very discreet and economical officer, to engage a house at Lynchburg, and remove & take charge of the stores, which he can do in a great measure with his recruits while remaining at the station, would be sufficient, unless a better course occurs to yourself, who have a so much broader view of the whole field before you. I have thought it a duty to yourself as well as the public to bring the case under your notice, praying you to be assured of my great esteem & respect.
          
            Th:
            Jefferson
        